Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-28-2004

Coraggioso v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-1075




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Coraggioso v. Atty Gen USA" (2004). 2004 Decisions. Paper 1037.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1037


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                 Filed January 29, 2004

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                    No. 03-1075


             SALVATORE CORAGGIOSO
                                     Petitioner
                          v.
JOHN ASHCROFT, Attorney General of the United States,
                                     Respondent

         On Appeal from an Order Entered in
          The Board of Immigration Appeals
                 (No. A77 035 208)

              Argued October 28, 2003
     Before: SCIRICA, Chief Judge, NYGAARD and
                AMBRO, Circuit Judges

           (Opinion filed January 23, 2004)
                   John D. Perez, Esquire (Argued)
                   41-51 Wilson Avenue
                   Newark, NJ 07105
                     Attorney for Petitioner
                               2


                      Robert D. McCallum, Jr.
                       Assistant Attorney General
                       Civil Division
                      Donald E. Keener
                       Deputy Director
                      Michelle E. Gorden (Argued)
                       Senior Litigation Counsel
                      Michael P. Lindemann, Esquire
                      John D. Williams, Esquire
                      Office of Immigration Litigation
                      Civil Division, Department of Justice
                      P.O. Box 878, Ben Franklin Station
                      Washington, D.C. 20044
                        Attorneys for Respondent


            ORDER AMENDING SLIP OPINION

AMBRO, Circuit Judge:
  It is now ordered that the published Opinion in the above
case filed January 23, 2004, be amended as follows:
   On page 6 of the slip opinion, in the first full paragraph
(“In interpreting the scope of the DV Program. . . .”), the
penultimate sentence (which begins “If Congress had used
. . .”) is changed to delete the word “been”, such that the
sentence reads, “If Congress had used different language,
our analysis may be different.”
                     By the Court,
                     /s/ Thomas L. Ambro, Circuit Judge
Dated: January 29, 2004

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit